DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Amendment filed on 28 January 2021.
Claim(s) 1-5, 7-13, and 15-19 is/are pending and present for examination.  Claim(s) 1, 9, and 17 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 4, 8, 9, 11, 12, 16, and 17 have been amended.
Claims 6, 14, and 20 have been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 15 January 2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiman et al, USPGPUB No. 2018/0219681, filed on 29 January 2018, and published on 2 August 2018, in view of Todd, USPGPUB No. 2020/0236168, filed on 21 January 2019, and published on 23 July 20202, in view of Sewell et al, USPGPUB No. 2020/0005286, filed on 29 January 2018, and published on 2 January 2020.
As per independent claims 1, 9, and 17, Geiman, in combination with Todd and Sewell, discloses:
A method comprising:

receiving, by an access gateway and from a first service system, user data including a user identifier of a user {See Geiman, [0106], wherein this reads over “The PII can include the owner or user information contained on government and non-government identification documents, such as driver's licenses and passports.  The PII can include the name, date of birth, and other information stored on or in the ID document that is used to identify the owner of the ID document”}, 

wherein the access gateway is configured to interface with multiple different service systems, an identifier hash system, and a blockchain, with the access gateway being distinct from each of the multiple different service systems {See Todd, [0046], wherein this reads over “As illustrated, each gateway node in the system has an IPFS node (e.g., IPFS 323 being one example of the IPFS nodes) that enables each gateway node to access and browse every data flow that is stored within IPFS 312. In alternative embodiments, each of at least a subset of the gateway nodes has an IPFS application programming interface (API) to a nearby IPFS node that is dedicated to a group of gateways”; and [0047], wherein this reads over “Accordingly, each gateway node in the sets of gateways 320, 330, and 340 has access to the exact same published objects via the object IDs. Therefore, if a gateway becomes aware of a high-value data flow (or if an administrator decides to have the gateway perform a given data flow), the gateway accesses the data flow directly by performing a read operation through its corresponding IPFS node 323 to obtain and download the specific data flow (A, B, and/or C) for execution thereon.”} and the identifier hash system {See Todd, [0050], wherein this reads over “As is known, the blockchain or distributed ledger protocol is implemented via a distributed, decentralized computer network of compute nodes. A given one of the blockchain compute nodes (ledger nodes) resides on a client (e.g., a gateway node) or the client otherwise has access to a blockchain compute node”};

transmitting, by the access gateway and to the blockchain, the storage transaction {See Geiman, [0107], wherein this reads over “The digest can also be stored and used in transaction logs to identify ID documents and owners that were previously authenticated.  Storing the digests locally on a client device or in the cloud can also increase the efficiency of the system”};

receiving, by the access gateway and from the blockchain, a result of the storage transaction having been performed by a smart contract that had been previously published by the first service system on the blockchain {See Geiman, [0107], wherein this reads over “For example, a newly presented ID document can be quickly processed to generate a digest.  The newly presented ID document can be authenticated by searching a digest table that contains the digests of previously authenticated ID documents or the ID document being presented on a mobile device can be validated as accurate, previously validated with attestation”};

providing, by the access gateway and to the first service system, the result of the storage transaction {See Geiman, [0107], wherein this reads over “If the newly presented ID document's digest is found in the digest table, the ID document was previously authenticated, and the previous result can be returned”};

receiving, by the access gateway and from a second service system, a user data query, the user data query including the user identifier {See Geiman, [0112], wherein this reads over “time later, the first user presents a second ID document (e.g., a second driver's license) to the system 200 for authentication”};

transmitting, by the access gateway and to the identifier hash system, a second hash request for the user identifier under respective different service systems {See Geiman, [0107], wherein this reads over “The digest is generated by processing the PII with a hashing function using a PIN, gesture, or biometric signing modality to generate an encrypted hashed key using SHA-2.  For any unique PII input into the hashing function, the process generates a unique digest of a predetermined length”};

receiving, by the access gateway and from the identifier hash system, respective hash digests of the user identifier for each of the respective different service systems {See Geiman, [0107], wherein this reads over “The digest is generated by processing the PII with a hashing function using a PIN, gesture, or biometric signing modality to generate an encrypted hashed key using SHA-2.  For any unique PII input into the hashing function, the process generates a unique digest of a predetermined length”};

packaging, by the access gateway, the respective hash digests of the user identifier for each of the respective different service systems into a user data query transaction {See Geiman, [0107], wherein this reads over “Because the hashing function is a one-way function, the digest can be stored and digitally presented on a mobile device without the risk that the digest can be reversed to regenerate the PII or electronic ID.  The digest can also be stored and used in transaction logs to identify ID documents and owners that were previously authenticated.  Storing the digests locally on a client device or in the cloud can also increase the efficiency of the system”};

transmitting, by the access gateway and to the blockchain, the user data query transaction {See Geiman, [0107], wherein this reads over “Because the hashing function is a one-way function, the digest can be stored and digitally presented on a mobile device without the risk that the digest can be reversed to regenerate the PII or electronic ID.  The digest can also be stored and used in transaction logs to identify ID documents and owners that were previously authenticated.  Storing the digests locally on a client device or in the cloud can also increase the efficiency of the system”};

receiving, by the access gateway and from the blockchain, an aggregated user score based on a plurality of user scores corresponding to the respective hash digests of the user identifier for each of the respective different service systems  {See Sewell, [0141], wherein this reads over “the user value may be reputation representation or score”; and [0183], wherein this reads over “Each of the reputation transactions in the blockchain using a descendant of the common master public key associated with that vendor user selected in the enquiry by the customer user would be found in this way.  Hence, the wallet extracts from the blockchain reputational information for each of the transactions linked to that master public key and hence to that vendor user”; and  [0184], wherein this reads over “For instance, a reputation calculation algorithm can perform computations on the retrieved reputational information and that can result in an aggregate reputation score for the user(s) and the output will be displayed in the customer user's wallet”}; and

providing, by the access gateway and to the second service system, the aggregated user score {See Sewell, [0184], wherein this reads over “For instance, a reputation calculation algorithm can perform computations on the retrieved reputational information and that can result in an aggregate reputation score for the user(s) and the output will be displayed in the customer user's wallet”}.

Geiman is directed to the invention of electronically signing and distributing identification data.  Specifically, Geiman discloses a system wherein personal identification information may be used to generate a hash digest.  
Geiman fails to disclose the claimed feature of “wherein the access gateway is configured to interface with multiple different service systems, an identifier hash system, and a blockchain, with the access gateway being distinct from each of the multiple different service systems.” Todd is directed to the invention of a system for decentralized data flow valuation and deployment. As per the claimed feature of an “access gateway”, it is noted that Todd discloses an “IFPS node” which “enables each gateway to access and browse every data flow. See, Todd, [0046]. Additionally, Todd discloses that “each of at least a subset of the gateway nodes has an IPFS application programming interface (API) to a nearby IPFS node that is dedicated to a group of gateways.” See Todd, [0046]. That is, Todd discloses a system wherein the IFPS node (i.e. the access gateway) is configured to interface with multiple different systems via the IPFS application programming interface (i.e. an interface). Specifically, Todd discloses that 
The combination of Geinman and Todd fails to specifically disclose the claimed feature of “receiving, by the access gateway and from the blockchain, an aggregated user score based on a plurality of user scores corresponding to the respective hash digests of the user identifier” and “providing, by the access gateway and to the second service system, the aggregated user score.”
	Sewell is directed to the invention for generating and extracting user related data stored on a blockchain.  Specifically, Sewell discloses the use of blockchain  provide a record of transactions through reputational information.  With regards to the claimed feature of receiving, by the access gateway and from the blockchain, an aggregated user score based on a plurality of user scores corresponding to the respective hash digests of the user identifier,” Sewell discloses that “[e]ach of the reputation transactions in the blockchain using a descendant of the common master public key associated with that vendor user selected in the enquiry by the customer user would be found in this way.”  See Sewell, [0183].  Furthermore, Sewell discloses that “a reputation calculation algorithm can perform computations on the retrieved reputational information and that can result in an aggregate reputation score for the user(s) and the output will be displayed in the customer user's wallet.”  See Sewell, [0184].  That is, Sewell discloses that reputational information for a user (i.e. scores corresponding to the respective hash digest of a user) may be retrieved and used to calculate an aggregate reputation score for the user (i.e. determine the aggregated user score).  Additionally, as per the claimed feature of “providing, by the access gateway 
As per dependent claims 2, 10, and 18, Geiman, in combination with Todd and Sewell, discloses:
The method according to claim 1, wherein the identifier hash system is configured to perform operations comprising:

receiving, from the access gateway, a given hash request for the user identifier {See Geiman, [0107], wherein this reads over “The digest is generated by processing the PI I with a hashing function using a PIN, gesture, or biometric signing modality to generate an encrypted hashed key using SHA-2. For any unique PI I input into the hashing function, the process generates a unique digest of a predetermined length”}

in response to receiving the given hash request, performing a hash digest calculation on the user identifier to generate one or more hash digests of the user identifier {See Geiman, [0107], wherein this reads over “The digest is generated by processing the PII with a hashing function using a PIN, gesture, or biometric signing modality to generate an encrypted hashed key using SHA-2.  For any unique PII input into the hashing function, the process generates a unique digest of a predetermined length”}; and
transmitting, to the access gateway, the one or more hash digests of the user identifier {See Geiman, [0107], wherein this reads over “Because the hashing function is a one-way function, the digest can be stored and digitally presented on a mobile device without the risk that the digest can be reversed to regenerate the Pll or electronic ID. The digest can also be stored and used in transaction logs to identify ID documents and owners that were previously authenticated. Storing the digests locally on a client device or in the cloud can also increase the efficiency of the system”},
As per dependent claims 3 and 11, Geiman, in combination with Todd and Sewell, discloses:
The method according to claim 2, wherein performing the hash digest calculation on the user identifier to generate one or more hash digests of the user identifier comprises, for each of the one or more hash digests:

performing a reversible conversion on the user identifier based on a reversible conversion function {See Geiman, [0123], wherein this reads over “The PII can be extracted from the image of the ID document by first processing the image with an OCR component to extract text from the image.  Pattern matching can be used retrieve the desired PII form the extracted text.”}; and

performing the hash digest calculation on a converted user identifier to generate the hash digest {See Geiman, [0107], wherein this reads over “The digest is generated by processing the PII with a hashing function using a PIN, gesture, or biometric signing modality to generate an encrypted hashed key using SHA-2.  For any unique PII input into the hashing function, the process generates a unique digest of a predetermined length”}.

As per dependent claims 4 and 12, Geiman, in combination with Todd and Sewell, discloses:
The method according to claim 3, wherein performing the hash digest calculation on the user identifier further comprises:

adding a check code to the hash digest {See Geiman, [0127], wherein this reads over “If the digest is in the digest table, the present time can be added to the digest's entry in the digest table to indicate that the ID document was authenticated again”}.

As per dependent claims 5, 13, and 19, Geiman, in combination with Todd and Sewell, discloses:
The method according to claim 1, wherein the smart contract is configured to perform operations comprising:

in response to receiving the storage transaction, invoking a calculation logic declared in the smart contract {See Geiman, [0115], wherein this reads over “For example, the first time that an ID document is authenticated, a digest of the ID document is generated and stored in the digest table 901”};

calculating a score for the user based on the user data {See Geiman, [0115], wherein this reads over “The confidence value that the ID document is authentic can be stored in association with the digest of the ID document”}; and

storing the score for the user under the first service system {See Geiman, [0108], wherein this reads over “Each entry in the digest table 901 can include a digest, authentication time, and confidence value”}.

Claims 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiman, in view of Todd and Sewell, and in further view of Martinez et al, USPGPUB No. 2019/0220919, filed on 23 August 2018, and published on 18 July 2019.
As per dependent claims 7 and 15, Geiman, in combination with Todd, Sewell and Martinez, discloses:
The method according to claim 1, wherein the aggregated user score is determined by invocation of a calculation smart contract published on the blockchain {See Martinez, [0065], wherein this reads over “When updating blockchain 404 with a new record, platform application 402 may create and store a hash of that record.  The smart contract may verify the addition is valid, for instance, by verifying that that the device record has not been updated within 24 hours.”}.

	Geiman is directed to the invention of electronically signing and distributing identification data.  Specifically, Geiman discloses a system wherein personal identification information may be used to generate a hash digest.  The combination of Geinman and Sewell fails to specifically disclose the claimed 
	Martinez is directed to the invention of utilizing blockchain technology for an online data exchange platform.  Specifically, Martinez discloses the use of blockchain to ensure and authenticate user data.  With regards to the claimed feature of “invocation of a calculation smart contract published on the blockchain,” Martinez discloses that “[w]hen updating blockchain 404 with a new record, platform application 402 may create and store a hash of that record” and “[t]he smart contract may verify the addition is valid, for instance, by verifying that that the device record has not been updated within 24 hours.”  See Martinez, [0065].  That is, Martinez discloses that a hash may be created (i.e. a calculation) of the record such that the smart contract may validate said record via blockchain (i.e. smart contract published on the blockchain).  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Geiman, Todd, and Sewell with that of Martinez for the predictable result of a system wherein the personal identification information system of Geiman may be further improved to provide an aggregate user score via a calculation smart contract as disclosed by Martinez.
As per dependent claims 8 and 16, Geiman, in combination with Todd, Sewell and Martinez, discloses:
The method according to claim 7, wherein the calculation smart contract is configured to perform operations comprising:

searching the blockchain for respective user scores for the user, the respective user scores corresponding to the respective hash digests of the user identifier under respective different service systems {See Sewell, [0141], wherein this reads over “the user value may be reputation representation or score”; and [0183], wherein this reads over “Each of the reputation transactions in the blockchain using a descendant of the common master public key associated with that vendor user selected in the enquiry by the customer user would be found in this way.  Hence, the wallet extracts from the blockchain reputational information for each of the transactions linked to that master public key and hence to that vendor user”}; and

aggregating the respective user scores to determine the aggregated user score {See Sewell, [0184], wherein this reads over “For instance, a reputation calculation algorithm can perform computations on the retrieved reputational information and that can result in an aggregate reputation score for the user(s) and the output will be displayed in the customer user's wallet”}.

Geiman is directed to the invention of electronically signing and distributing identification data.  Specifically, Geiman discloses a system wherein personal identification information may be used to generate a hash digest.  Martinez is directed to the invention of utilizing blockchain technology for an 
The combination of Geinman and Martinez fails to specifically disclose the claimed feature of “searching the blockchain for respective user scores for the user, the respective user scores corresponding to the respective hash digests of the user identifier under respective different service systems” and “aggregating the respective user scores to determine the aggregated user score.”
	Sewell is directed to the invention for generating and extracting user related data stored on a blockchain.  Specifically, Sewell discloses the use of blockchain  provide a record of transactions through reputational information.  With regards to the claimed feature of searching the blockchain for respective user scores for the user, the respective user scores corresponding to the respective hash digests of the user identifier under respective different service systems,” Sewell discloses that “[e]ach of the reputation transactions in the blockchain using a descendant of the common master public key associated with that vendor user selected in the enquiry by the customer user would be found in this way.”  See Sewell, [0183].  As per the claimed feature of “aggregating the respective user scores to determine the aggregated user score,” Sewell discloses that “a reputation calculation algorithm can perform computations on the retrieved reputational information and that can result in an aggregate reputation score for the user(s) and the output will be displayed in the customer user's wallet.”  See Sewell, [0184].  That is, Sewell discloses that reputational information for a user (i.e. scores corresponding to the respective hash digest of a user) may be retrieved and used to calculate an aggregate reputation score for the user (i.e. determine the aggregated user score).  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Geiman, Todd, and Martinez with that of Sewell for the predictable result of a system wherein the personal identification information system of Geiman may be further improved to provide an aggregated user score via a plurality of reputational information related to transactions of a user as disclosed by Sewell.

Response to Arguments

Applicant’s arguments with respect to claim rejections under 35 U.S.C. 103 have been considered but are moot in view of the newly cited prior art combination. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/Paul Kim/
Examiner
Art Unit 2169



/PK/